DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a distance information acquisition unit that acquires distance information to an object from a parallax image based on a signal output from the photoelectric conversion device in claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the 01/31/2022 filing)

With respect to claim 1 the prior art discloses A photoelectric conversion device comprising: 
a pixel array unit in which a plurality of pixels each including a photoelectric converter is arranged to form a plurality of columns; 
a plurality of output lines that is provided corresponding to the plurality of columns and each of which a first signal and a second signal are to be output from the pixel; 
and a plurality of column circuits that is provided corresponding to the plurality of output lines, 
wherein each of the plurality of column circuits includes a sample-and-hold unit including a first sample-and-hold circuit that holds the first signal and a second sample-and-hold circuit that holds the second signal.

Prior art Hikosaka et al US 4014/0263966 teaches an imager circuit with two sample and hold circuits that use capacitors and switches. However, the prior art does not teach or fairly suggest wherein each of the first sample-and-hold circuit and the second sample-and-hold circuit includes a plurality of unit capacitors and a switch circuit provided between the output line and the plurality of unit capacitors, 
wherein the switch circuit includes a plurality of first switches respectively provided between the output line and first electrodes of the plurality of unit capacitors, and a plurality of second switches respectively provided between the first electrodes of adjacent unit capacitors, 
wherein second electrodes of the plurality of unit capacitors of the first sample- and-hold circuit are connected to each other by a first interconnection, and second electrodes of the plurality of unit capacitors of the second sample-and-hold circuit are connected to each other by a second interconnection, 
wherein the plurality of second switches constituting the switch circuits of the first sample-and-hold circuit and the second sample-and-hold circuit are arranged along a first direction parallel to the plurality of columns, 
and wherein the first interconnection and the second interconnection extend along the first direction.

With respect to claim 18 the prior art discloses A photoelectric conversion device comprising: 
a pixel array unit in which a plurality of pixels each including a photoelectric converter is arranged to form a plurality of columns; 
a plurality of output lines that is provided corresponding to the plurality of columns and each of which a first signal and a second signal are to be output from the pixel; 
and a plurality of column circuits that is provided corresponding to the plurality of output lines, 
wherein each of the plurality of column circuits includes a sample-and-hold unit including a first sample-and-hold circuit that holds the first signal and a second sample-and-hold circuit that holds the second signal.

Prior art Hikosaka et al US 4014/0263966 teaches an imager circuit with two sample and hold circuits that use capacitors and switches. However, the prior art does not teach or fairly suggest wherein each of the first sample-and-hold circuit and the second sample-and- hold circuit includes a plurality of unit capacitors and a switch circuit provided between the output line and the plurality of unit capacitors, 
wherein the switch circuit includes a plurality of first switches respectively provided between the output line and first electrodes of the plurality of unit capacitors, and a plurality of second switches respectively provided between the first electrodes of adjacent unit capacitors, 
and wherein the unit capacitors of the first sample-and-hold circuit and the unit capacitors of the second sample-and-hold circuit are alternately arranged adjacent to each other along a first direction parallel to the plurality of columns.

Dependent claims 2 – 17, 19, and 20 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696